fUNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to Rule14a-12 INNSUITES HOSPITALITY TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: 1 ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2 Preliminary Copy, Subject to Completion, Dated as of April 21, 2014 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given that the 2014 Annual Meeting of Shareholders of InnSuites Hospitality Trust (referred to as “we,” “or” or the “Trust”) will be held at the InnSuites Hospitality Trust Corporate Office located at 1625E.Northern Avenue, Suite 105, Phoenix, Arizona85020 (phone: 602-944-1500) on Friday, June 27, 2014, at 10:00 A.M., local time, for the purpose of considering and acting upon the following matters: 1. The election of the Trustees named in this Proxy Statement and recommended by the Board of Trustees (listed as Proposal No. 1 on the Proxy Card); 2. Approval of the issuance of our Shares of Beneficial Interest as consideration for our acquisition of 51% of the partnership interests of Fort Worth/Dallas Suite Hospitality Partnership operating a hotel in the Fort Worth/Dallas area known as Hotel Trinity (listed as Proposal No. 2 on the Proxy Card). These items of business are more fully described in our proxy statement accompanying this notice. Shareholders of the Trust of record at the close of business on May 16, 2014 are entitled to vote at the 2014 Annual Meeting of Shareholders and any adjournments or postponements thereof. All shareholders are cordially invited to attend the meeting in person. However, to insure your representation at the meeting, please sign and return the enclosed proxy card as promptly as possible in the postage prepaid envelope enclosed for your convenience. Any shareholder attending the meeting may vote in person even if he or she has returned a proxy card. By order of the Board of Trustees /s/ MARC E. BERG Phoenix, Arizona Secretary May 20, 2014 Shareholders are requested to complete, date, sign and return the enclosed Proxy Card in the envelope provided, which requires no postage if mailed in the United States. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on June 27, 2014: The Proxy Statement, Proxy Card and Annual Report on Form 10-K for the fiscal year ended January31, 2014 are available at our Internet website at www.innsuitestrust.com. 3 Table of Contents Proxy Solicitation 5 General Information 5 Electronic Access to Future Proxy Materials 6 Overview of the Acquisition 6 Questions and Answers about the Acquisition and this Meeting 7 Summary Term Sheet regarding the Acquisition 10 Cautionary Statement Regarding Forward-Looking Statements 13 Proposal No. 1 – Election of Trustees 14 Board of Trustees and Executive Officers 15 Board Committees 18 Compensation of Trustees and Executive Officers 20 Certain Transactions 25 Certain Information Concerning the Trust 29 Proposal No. 2–Approval of Issuance of Our Shares of Beneficial Interest as Consideration for the Acquisition of 51% of the Partnership Interests of Fort Worth/Dallas Partnership Operating Hotel Trinity 32 Material Terms of the Purchase Agreement 39 Comparative Historical and Unaudited Pro Forma Combined Per Share Data 41 Other Matters 42 Other Information 42 Annex A –Partnership Interests Purchase Agreement, dated as of March 24, 2014 A-1 Annex B –Financial Statements of InnSuites Hospitality Trust(the "Trust") B-1 Annex C – Financial Statements of Fort Worth/Dallas Partnership (Hotel Trinity) C-1 Annex D – Unaudited ProForma Condensed Consolidated Financial Data of the Trust and Fort Worth/Dallas Partnership (Hotel Trinity) D-1 Annex E –Appraisal of Hotel Trinity E-1 4 Preliminary Copy, Subject to Completion, Dated as of April 21, 2014 InnSuites Hotels Centre 1625E.Northern Avenue, Suite105 Phoenix, Arizona85020 PROXY STATEMENT Proxy Solicitation The accompanying proxy is solicited by our Board of Trustees for use at the 2014 Annual Meeting of Shareholders (the “Annual Meeting”) to be held on Friday, June 27, 2014, and any adjournments or postponements thereof.In addition to the solicitation of proxies by mail, our Trustees, officers and regular employees may also solicit the return of proxies by regular or electronic mail, facsimile, telephone or personal contact, for which they will not receive additional compensation.We have retained Georgeson Inc., 480 Washington Blvd., Jersey City, NJ 07310, to assist in the solicitation of proxies for an estimated fee of We will pay all costs of soliciting proxies and will reimburse brokers or other persons holding our Shares of Beneficial Interest, no par value per share (“Shares of Beneficial Interest” or “Shares”), in their names or in the names of their nominees for their reasonable expenses in forwarding proxy materials to the beneficial owners of such Shares. General Information Shareholders of record at the close of business on May 16, 2014 (the record date) will be entitled to vote at the Annual Meeting and at any adjournments or postponements thereof.As of that date, there were 9,068,055 Shares issued and outstanding. Each outstanding Share is entitled to one vote on all matters that properly come before the Annual Meeting.A majority of the issued and outstanding Shares must be represented at the Annual Meeting in person or by proxy in order to constitute a quorum for the transaction of business. Shares represented by properly executed proxy cards will be voted in accordance with the specifications made thereon.If no specification is made, proxies will be voted “
